Case 1:20-cv-10701-DPW Document 79-4 Filed 05/06/20 Page 1 of 6




              Exhibit D
McMillon to Associates: Our Next Steps in Response to the Tragedies in ...   about:reader?url=https://corporate.walmart.com/newsroom/2019/09/03...
                           Case 1:20-cv-10701-DPW Document 79-4 Filed 05/06/20 Page 2 of 6




                         corporate.walmart.com


                         McMillon to Associates: Our Next
                         Steps in Response to the Tragedies in
                         El Paso and Southaven
                         7-9 minutes




                         Dear Associates,

                         A month ago, in El Paso, Texas, a gunman with an assault-style
                         rifle launched a hate-filled attack in our store, shooting 48 people
                         resulting in the loss of 22 innocent lives. Just a few days prior, two
                         of our associates were killed by another associate in our store in
                         Southaven, Mississippi. And hours after the shooting in El Paso,
                         our country experienced another mass shooting in Dayton, Ohio.
                         This weekend brought tragedy to Midland and Odessa, Texas.

                         In Southaven and El Paso, our associates responded to anger and
                         hate with courage and self-sacrifice. Our immediate priorities were


1 of 5                                                                                                                         4/28/2020, 4:56 PM
McMillon to Associates: Our Next Steps in Response to the Tragedies in ...   about:reader?url=https://corporate.walmart.com/newsroom/2019/09/03...
                           Case 1:20-cv-10701-DPW Document 79-4 Filed 05/06/20 Page 3 of 6

                         supporting our associates and the impacted families and
                         cooperating with law enforcement. In parallel, we have been
                         focused on store safety and security. We’ve also been listening to a
                         lot of people inside and outside our company as we think about the
                         role we can play in helping to make the country safer. It’s clear to
                         us that the status quo is unacceptable.

                         After visiting El Paso on Aug. 6, I mentioned that we would be
                         thoughtful and deliberate in our responses. We’re ready to share
                         our next steps.

                         We’ve been giving a lot of thought to our sale of firearms and
                         ammunition. We’ve previously made decisions to stop selling
                         handguns or military-style rifles such as the AR-15, to raise the age
                         limit to purchase a firearm or ammunition to 21, to require a “green
                         light” on a background check while federal law only requires the
                         absence of a “red light,” to videotape the point of sale for firearms
                         and to only allow certain trained associates to sell firearms.

                         Today, we’re sharing the decisions we’ve made that go further:

                         After selling through our current inventory commitments, we will
                         discontinue sales of short-barrel rifle ammunition such as the .223
                         caliber and 5.56 caliber that, while commonly used in some hunting
                         rifles, can also be used in large capacity clips on military-style
                         weapons;

                         We will sell through and discontinue handgun ammunition; and

                         We will discontinue handgun sales in Alaska, marking our complete
                         exit from handguns.

                         We know these decisions will inconvenience some of our
                         customers, and we hope they will understand. As a company, we
                         experienced two horrific events in one week, and we will never be
                         the same. Our remaining assortment will be even more focused on
                         the needs of hunting and sport shooting enthusiasts. It will include
                         long barrel deer rifles and shotguns, much of the ammunition they


2 of 5                                                                                                                         4/28/2020, 4:56 PM
McMillon to Associates: Our Next Steps in Response to the Tragedies in ...   about:reader?url=https://corporate.walmart.com/newsroom/2019/09/03...
                           Case 1:20-cv-10701-DPW Document 79-4 Filed 05/06/20 Page 4 of 6

                         require, as well as hunting and sporting accessories and apparel.
                         We believe these actions will reduce our market share of
                         ammunition from around 20% to a range of approximately 6 to 9%.
                         We believe it will likely drift toward the lower end of that range, over
                         time, given the combination of these changes.

                         As it relates to safety in our stores, there have been multiple
                         incidents since El Paso where individuals attempting to make a
                         statement and test our response have entered our stores carrying
                         weapons in a way that frightened or concerned our associates and
                         customers. We have also had well-intentioned customers acting
                         lawfully that have inadvertently caused a store to be evacuated and
                         local law enforcement to be called to respond. These incidents are
                         concerning and we would like to avoid them, so we are
                         respectfully requesting that customers no longer openly carry
                         firearms into our stores or Sam’s Clubs in states where “open
                         carry” is permitted – unless they are authorized law enforcement
                         officers.

                         We believe the opportunity for someone to misinterpret a situation,
                         even in open carry states, could lead to tragic results. We hope that
                         everyone will understand the circumstances that led to this new
                         policy and will respect the concerns of their fellow shoppers and our
                         associates. As it relates to concealed carry by customers with
                         permits, there is no change to our policy or approach. This
                         morning, we briefed your leadership team on how to communicate
                         this change in policy to customers when needed, and they will be
                         sharing that with you very soon. We will treat law-abiding customers
                         with respect, and we will have a very non-confrontational approach.
                         Our priority is your safety. We will be providing new signage to help
                         communicate this policy in the coming weeks.

                         As an additional step, we commit we will work alongside other
                         retailers to make the overall industry safer, including sharing
                         our best practices. For example, we are exploring ways to share


3 of 5                                                                                                                         4/28/2020, 4:56 PM
McMillon to Associates: Our Next Steps in Response to the Tragedies in ...   about:reader?url=https://corporate.walmart.com/newsroom/2019/09/03...
                           Case 1:20-cv-10701-DPW Document 79-4 Filed 05/06/20 Page 5 of 6

                         the technical specifications and compliance controls for our
                         proprietary firearms sales technology platform. This system
                         navigates the tens of millions of possible combinations of federal,
                         state and local laws, regulations and licensing requirements that
                         come into effect based on where the firearm is being sold and who
                         is purchasing it. We hope that providing this information, free of
                         charge, will help more retailers sell firearms in a responsible,
                         compliant manner.

                         Finally, we encourage our nation’s leaders to move forward and
                         strengthen background checks and to remove weapons from
                         those who have been determined to pose an imminent danger.
                         We do not sell military-style rifles, and we believe the
                         reauthorization of the Assault Weapons ban should be debated to
                         determine its effectiveness. We must also do more, as a country, to
                         understand the root causes that lead to this type of violent behavior.
                         Today, I’m sending letters to the White House and the
                         Congressional leadership that call for action on these common
                         sense measures. As we’ve seen before, these horrific events occur
                         and then the spotlight fades. We should not allow that to happen.
                         Congress and the administration should act. Given our decades of
                         experience selling firearms, we are also offering to serve as a
                         resource in the national debate on responsible gun sales.

                         We have a long heritage as a company of serving responsible
                         hunters and sportsmen and women, and we’re going to continue
                         doing so. Our founder, Sam Walton, was an avid outdoorsman who
                         had a passion for quail hunting, and we’re headquartered in a state
                         known for its duck hunting and deer hunting. My family raised bird
                         dogs when I was growing up in Jonesboro, Arkansas, and I’m a gun
                         owner myself. We understand that heritage, our deeply rooted
                         place in America and our influence as the world’s largest retailer.
                         And we understand the responsibility that comes with it. We want
                         what’s best for our customers, our associates and our communities.



4 of 5                                                                                                                         4/28/2020, 4:56 PM
McMillon to Associates: Our Next Steps in Response to the Tragedies in ...   about:reader?url=https://corporate.walmart.com/newsroom/2019/09/03...
                           Case 1:20-cv-10701-DPW Document 79-4 Filed 05/06/20 Page 6 of 6

                         In a complex situation lacking a simple solution, we are trying to
                         take constructive steps to reduce the risk that events like these will
                         happen again. The status quo is unacceptable.

                         Doug
                         Sept. 3, 2019

                         Download related materials:




5 of 5                                                                                                                         4/28/2020, 4:56 PM
